IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


EVAN SHORT,

               Appellant,

 v.                                                     Case No. 5D17-2996

STATE OF FLORIDA,

               Appellee.

________________________________/

Opinion filed December 29, 2017

3.850 Appeal from the Circuit Court
for Lake County,
Don F. Briggs, Judge.

Evan Short, Sneads, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Carmen F. Corrente,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Appellant, Evan Short, appeals the summary denial of his motion for postconviction

relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, Short

alleged that his trial counsel was ineffective because 1) counsel failed to request a

Richardson 1 hearing and 2) counsel failed to properly advise Short of the possibility and



      1   Richardson v. State, 246 So. 2d 771 (Fla. 1971).
consequences of being sentenced as a habitual felony offender. We affirm as to the first

claim without further discussion. Regarding the second claim, the trial court held that the

allegations were facially insufficient because Short failed to allege each element provided

in Alcorn v. State, 121 So. 3d 419, 422 (Fla. 2013). Although the trial court was correct

in concluding that the claim was facially insufficient, Short should have been provided

sixty days to amend his motion to state a facially sufficient claim, if he can do so in good

faith. See Fla. R. Crim. P. 3.850(f)(3); see, e.g., Campbell v. State, 139 So. 3d 490, 495

(Fla. 2d DCA 2014). We therefore reverse the summary denial of the second claim and

remand for further proceedings.


       AFFIRMED in part; REVERSED in part; REMANDED.


SAWAYA, PALMER, and EVANDER, JJ., concur.




                                             2